Name: Commission Regulation (EEC) No 1075/87 of 15 April 1987 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/23 COMMISSION REGULATION (EEC) No 1075/87 of 15 April 1987 concerning the stopping of fishing for saithe by vessels flying the flag of the United Kingdom allocated for 1987 ; whereas the United Kingdom has prohibited fishing for this stock as from 17 April 1987 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Rgulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (3), provides for saithe quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions VII, VIII , IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom have reached the quota HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions VII, VIII , IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allo ­ cated to the United Kingdom for 1987. Fishing for saithe in the waters of ICES divisions VII, VIII , IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on 17 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission ( ») OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 4. (3) OJ No L 376, 31 . 12. 1986, p. 39 .